Citation Nr: 1003885	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  05-29 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from October 1965 to 
October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC.  In March 2007, the Board remanded the 
Veteran's claim for additional development.


FINDING OF FACT

The Veteran did not clearly and unmistakably have asthma 
prior to his active military service; he likely has had 
problems with asthma since his period of military service.  


CONCLUSION OF LAW

The Veteran has asthma that is the result of disease or 
injury incurred in or aggravated during active military 
service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).

A pre-existing disease or injury will be considered to have 
been aggravated by military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306(a) (2009).  Clear and 
unmistakable evidence is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  38 C.F.R. § 3.306(b).

The Veteran asserts that he had asthma prior to his entrance 
into active military service and that it was made worse by 
such service.  Thus, he contends that service connection is 
warranted on the basis of aggravation of a pre-existing 
condition.

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment; or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b).  Thus, there is a rebuttable 
presumption of soundness unless a condition is noted at 
entry.  VA's General Counsel has held that to rebut the 
presumption of sound condition under 38 U.S.C.A. § 1111, VA 
must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  VAOPGCPREC 
3-2003 (July 16, 2003).

A review of the Veteran's service treatment records reveals 
that, during his June 1965 entrance examination, the Veteran 
indicated that he had asthma.  The examiner made a notation 
that the Veteran claimed to have asthma and claimed that he 
was last treated as a child.  The Veteran's examination was 
normal, no defects were listed, and he was found to be fit 
for military duty.  The lungs and chest portion of the 
examination report was marked as normal.  An undated record 
indicates that a letter was sent to the Veteran's pre-service 
treating physician requesting information regarding asthma.  
Any response is not associated with the Veteran's service 
treatment records.  A November 1965 dental record has the 
word "asthma" written on it, but no other information is 
provided.

The Veteran alleges that he was hospitalized for three to 
five days at Fort Jackson, South Carolina and treated for 
asthma that turned into pneumonia.  Although the available 
service treatment records do not contain this information, 
there is a record of hospitalization at Fort Jackson for 
streptococci pharyngitis and acute bronchitis.  This 
hospitalization occurred in January 1966 and lasted for three 
days.  This was the same time period that the Veteran 
believes he was treated for asthma.  The Veteran's September 
1967 separation examination was normal.  At the examination, 
the Veteran again gave a history of asthma prior to service.  
The examiner noted that there was no present problem.

Although the Veteran provided a history of asthma at the time 
of his entrance onto active military duty, only such 
conditions as are recorded in examination reports are to be 
considered noted and a history of pre-service existence of 
conditions recorded at the time of examination does not 
constitute such conditions.  See 38 C.F.R. § 3.304(b).  

In October 2009, the Veteran underwent VA respiratory 
examination in order to determine whether the Veteran had 
asthma that pre-existed his military service and, if so, 
whether it was made chronically worse by such service.  The 
VA examiner, who is a physician, was able to review the 
evidence in the claims file including the service treatment 
records.  The examiner accurately noted the evidence 
contained in the service records and that the Veteran had 
been treated for asthma at the Washington, DC VAMC since at 
least the mid-1990s.  After examining the Veteran and 
reviewing a recent pulmonary function test and a chest x-ray, 
the examiner provided a diagnosis of chronic bronchial 
asthma.  It was the examiner's opinion that the Veteran more 
likely than not did have asthma prior to entering the 
military service.  The examiner also stated that he did not 
see any evidence that the Veteran's asthma was made worse by 
military service and the Veteran's symptoms got significantly 
worse after he left the military and he was treated for the 
condition in the 1990s.

Although a 2003 examiner has, like this most recent one, 
concluded that the Veteran likely had asthma prior to 
military service, such opinions do not amount to clear and 
unmistakable evidence that the Veteran's asthma was a pre-
existing condition when he entered active military service.  
The Veteran's entrance examination found no lung problems, 
which gives rise to the presumption of soundness, and as 
noted above, this presumption can be rebutted only by clear 
and unmistakable evidence.  The medical opinions in this case 
do not rise to the level of clear and unmistakable evidence.  
Even after review of the entire record, the 2009 examiner 
could only conclude that the Veteran "more likely than not 
did have asthma prior to entering military service."  Such 
an opinion is not unequivocal or undebatable, especially in 
light of the entry examination findings of normal lungs.  The 
entry examiner knew of the Veteran's self-reported history of 
asthma, but nevertheless did not diagnose asthma at that 
time.  Therefore, the Board finds that the presumption of 
sound condition has not been rebutted by undebatable evidence 
that asthma pre-existed military service.  

Consequently, given the evidence showing that the Veteran 
likely has had problems with asthma since his time in 
military service, and because the presumption of soundness 
has not been rebutted by clear and unmistakable evidence, a 
grant of service connection for asthma is warranted.  


ORDER

Service connection for asthma is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


